
	
		I
		112th CONGRESS
		2d Session
		H. R. 4949
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain bulk container
		  bags.
	
	
		1.Certain bulk container
			 bags
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Bulk container bags made from clear polyethylene strips
						measuring less than 5 mm in width, the strips being woven and then coated on
						both sides with white polyethylene forming exterior layers approximately 2 mm
						in thickness that are visible to the naked eye other than merely by change in
						color, the foregoing to be used for the shipping of dry, non-hazardous flowable
						commodities (provided for in subheading 3923.21.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
